DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 12/28/21 have been entered. 

Claim Objections
Claim 30 is objected to because of the following informalities:  A period should be added at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischvogt (US PG Pub No. 2012/0157779) in view of Hulseman et al. (US PG Pub No. 2017/0014111) and Bonadio et al. (US PG Pub No. 2005/0192483).

Regarding Claims 17-24, Fischvogt discloses a retractor device (access assembly 100, Figs. 1-8, Paragraphs [0024-0037]) comprising: an elongate member (outer sleeve 110, Fig. 4) including a tissue-facing exterior surface (outer portion of annular body 112, Fig. 4) and interior portion, the interior portion (inner portion of annular body 112 defining longitudinal opening 113, Fig. 4) housing an inflation chamber (inflatable seal member 120, Paragraph [0025]), wherein the inflation chamber is subdivided into a plurality of subchambers (inflatable lobes 122a-122c, Figs. 1-3 & 5A, Paragraphs [0028-0030]), each subchamber of the plurality of subchambers being isolated from one another (Figs. 1-3, Paragraph [0029]) such that a loss of pressure in one subchamber does not reduce the pressure in the other subchambers (Paragraphs [0028-0032]), and wherein the elongate member further includes at least one end (upper proximal end at 114, and lower distal end at 116, Fig. 1), the at least one end including a suction portion configured to collect fluid (“Alternatively, upper and lower rims 114, 116 are self-inflating.  In this manner, cavities 114a, 116a of upper and lower rims 114, 116 are provided with negative pressure or suction. Upon opening of a valve assembly (not shown), ambient air is drawn into each of cavities 114a, 116a, thereby causing inflation of upper and lower rims 114, 116.” (Paragraph [0027]).
Fischvogt does not disclose that at least a portion of the tissue-facing exterior surface of the elongate member has a microstructure surface, the microstructure surface including a hierarchical arrangement of a first microfeature, a second microfeature comprising a top surface and a side surface, a third microfeature, and a fourth microfeature disposed about the side surface of the second microfeature and running vertically along a height of the side surface, wherein the first microfeature has at 
Hulseman et al. discloses various embodiments of a substrate (10) comprising a compression molded polymeric material (Paragraph [0082-0083]) intended to promote adhesion to a wet surface, specifically organ and muscle tissue for use in surgical materials (Paragraph [0081]), wherein the substrates each have various undulating microstructure surface patterns that provide alternative curved surface micro features 
biodegradable polymers, polycarbonates, polyethylenes, polyimides, polystyrenes, polyvinyls, polyoelefins, silicones, natural rubbers, synthetic rubbers, and combinations thereof. In one preferred embodiment of the present invention, substrate 10 comprises a polylactic acid bioresorbable polymer (PLA).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the retractor of Fischvogt out of a thermoplastic elastomer comprising an tissue-facing exterior surface including a microsurface structure with a hierarchical arrangement of a first, second, third and fourth microfeature as taught by Hulesman et al. in order to promote increased adhesion of the retraction device to human tissue after insertion into a patient and minimize the likelihood of displacement of the retractor from the inserted location during a surgical procedure.
Fischvogt further fails to disclose wherein the tissue-facing exterior surface includes orientation markings adjacent the microstructure surface to aid proper orientation of the device about a target surface. 
Bonadio et al. discloses an access port (150, Figs. 49b-49h, Paragraph [0348]) comprising an upper ring (200), a lower ring (201), and a pliable sleeve portion (202) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add location markings to the upper and lower rings of the device of Fischvogt as taught by Bonadio et al. in order to provide the device with a means for facilitating adjustment and orientation of the rings of the port about the patient’s surgical site.
Regarding Claims 25-30, Fischvogt discloses a retractor device (access assembly 100, Figs. 1-8, Paragraphs [0024-0037]) comprising: an elongate member (outer sleeve 110, Fig. 4) having a tissue-facing exterior surface (outer portion of annular body 112, Fig. 4). 
Fischvogt does not disclose that at least a portion of the tissue-facing exterior surface of the elongate member has a microstructure surface, the microstructure surface including a hierarchical arrangement of a first microfeature and a second microfeature, wherein the first microfeature has at least one dimension between 100 and 1000 microns, the second microfeature has at least one dimension between 25 and 100 microns and is disposed about the first microfeature, and wherein the microstructure surface includes a physical property wherein a shear force required to move the microstructure surface exceeds an applied normal force, wherein the first microfeature and second microfeature cooperate to have a surface adhesion with a 
Hulseman et al. discloses various embodiments of a substrate (10) comprising a compression molded polymeric material (Paragraph [0082-0083]) intended to promote adhesion to a wet surface, specifically organ and muscle tissue for use in surgical materials (Paragraph [0081]), wherein the substrates each have various undulating microstructure surface patterns that provide alternative curved surface micro features across the substrate (Paragraph [0080]), wherein the microstructured surfaces comprise 
wherein the first microfeature has at least one dimension between 100 and 1000 microns (Paragraph [0081]), the second microfeature has at least one dimension between 25 and 100 microns (Paragraph [0088]) and is disposed about the first microfeature (Fig. 4), wherein the microstructure surface includes a physical property wherein a shear force required to move the microstructure surface exceeds an applied normal force (Paragraphs [0097 & 0119]), wherein the first microfeature and second microfeature cooperate to have a surface adhesion with a sliding friction force of greater than 50 grams/cm2 (Paragraphs [0040 & 0097]) or greater than 325 grams/cm2 (Paragraphs [0040 & 0097]), and wherein the microstructure surface further comprises a top portion (upper surface 21, Fig. 4) and a bottom portion (lower surface 23, Fig. 4), the top portion comprising the hierarchically arranged first and second microfeatures, and the bottom portion comprising a superhydrophobic surface (complementary rounded valleys/peaks, Fig. 4, Paragraphs [0085-0086]). Fischvogt teaches in Paragraphs [0082-0083] that “Preferably, the compression molded polymeric material forming substrate 10 is selected from the group consisting of PDMS, PMMA, PTFE, 
biodegradable polymers, polycarbonates, polyethylenes, polyimides, polystyrenes, polyvinyls, polyoelefins, silicones, natural rubbers, synthetic rubbers, and combinations thereof.  In one preferred embodiment of the present invention, substrate 10 comprises a polylactic acid bioresorbable polymer (PLA).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the retractor of Fischvogt out of a thermoplastic elastomer comprising an tissue-facing exterior surface including an undulating microsurface structure with a hierarchical arrangement of first and second microfeatures as taught by Hulesman et al. in order to promote increased adhesion of the retraction device to human tissue after insertion into a patient and minimize the likelihood of displacement of the retractor from the inserted location during a surgical procedure.
Fischvogt further fails to disclose wherein the tissue-facing exterior surface includes orientation markings adjacent the microstructure surface to aid proper orientation of the device about a target surface. 
Bonadio et al. discloses an access port (150, Figs. 49b-49h, Paragraph [0348]) comprising an upper ring (200), a lower ring (201), and a pliable sleeve portion (202) extending therebetween with an upper end mounted to the upper ring and a lower end mounted to the lower ring (Paragraph [0348]), and wherein the upper and lower rings include associated location markings (205 & 206), respectively, configured to be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add location markings to the upper and lower rings of the device of Fischvogt as taught by Bonadio et al. in order to provide the device with a means for facilitating adjustment and orientation of the rings of the port about the patient’s surgical site.

Response to Arguments
The replacement drawings, filed 12/28/21, have overcome the objection to the drawings and have been entered.
Applicant’s amendments, filed 12/28/21, have overcome the objections to claims 18-19, 21, 26-27 & 29.
Applicant’s amendments, filed 12/28/21, have overcome the 112(b) rejection for claim 30. 
In regards to Applicant’s arguments, filed 12/28/21, with respect to all claims: The arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JESSICA WEISS/Primary Examiner, Art Unit 3775